Citation Nr: 1336671	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  13-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002 and from July 2007 to May 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's right knee disorder is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a right knee disorder is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Right Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).   

There are treatment records related to the Veteran's right knee from VAMC Beckley and VAMC Clarksburg from October 2005 to December 2010.  The report from an X-ray taken in October 2005 indicated "mild compartmental narrowing which may be due to menisci degeneration."

At the December 2008 VA examination, the Veteran reported pain in his right knee with an intensity of 5 out of 10 that rises to 8 out of 10 with walking and standing.  He reported weakness and swelling.  He denied stiffness, heat, and redness.  He claimed that his right knee pops one to two times per day.

The examiner reported that there was no tenderness, effusion, crepitation, or deformity and that sensations were intact.  A range of motion test of the right knee was conducted.  The Veteran had full extension (to 0 degrees) both active and passive without discomfort.  Right knee flexion was 0-130 degrees both active and passive without discomfort.  Repetitive testing did not change his range of motion.  There was no instability or laxity.  An X-ray revealed no fracture and no significant degenerative changes.  The examiner concluded that there was no pathology detected to render a diagnosis of a right knee condition.

The VA treatment records show that in June 2009, the Veteran was diagnosed with chondromalacia of the right patella.  An MRI was done that showed a tear posterior horn of medial meniscus and loss of articular cartilage in the medial and lateral compartments of the knee.  In July 2009, the Veteran underwent right knee arthroscopy to remove loose articular cartilage fragments.  

Based on the foregoing competent medical evidence, the Board concludes the Veteran has a current knee disability.

The Veteran suffered an in-service injury to his right knee while running in November 2001.  The service treatment records show treatment of this injury from November 2001 to March 2002.  He was given a physical profile that prohibited running, jumping, and marching during that time.  It was noted in those entries that the Veteran did not have full range of motion, was uncomfortable with full extension of his right leg, and that the knee popped when he walked.  He also complained of buckling.  In May 2002, the service treatment records show that he twisted his right knee again playing basketball.  

A clinical evaluation of the Veteran's lower extremities resulted in normal findings in July 2006 when he entered the National Guard.  Also, he answered "no" to a question that asked if he ever had any knee trouble (e.g., locking, giving out, pain, or ligament injury).

The Veteran reported that he also injured his knee in the Spring of 2008 during his deployment to Iraq.  He claims the injury occurred while unloading a truck.  There are no service treatment records in the claims file documenting this incident; however, he complains about the incident in the VA treatment records.  

Based on the service treatment records and the Veteran's lay testimony, the Board concludes that the Veteran suffered a knee injury in service.

The Board notes that in December 2008, the VA examiner concluded that there was no pathology detected to render a diagnosis of a current right knee condition.  After the Veteran's 2009 surgery, the examiner provided an addendum opinion.  He again concluded that there was "no clinical evidence" of a right knee condition.

The VA examiner reported that the Veteran has documented right knee pain and treatment; however, the examiner opined that the "twisting, buckling, as well as right knee patellofemoral pain syndrome are acute and self-limited."  The examiner concluded that the torn meniscus was not caused by or related to the Veteran's in-service injury and that the Veteran does not have a chronic right knee disability.  An extensive rationale was not provided.

The Board recognizes that the VA examiner's opinion weighed against the claim.  However, given the Veteran's medical history, the Board sought another medical opinion in October 2013.  That expert opined that the Veteran's "knee problem is clearly temporarily and causally connected to his military service."

Accordingly, the Board finds that service connection is warranted for a right knee disability.  Reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a right knee disorder is granted.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


